DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,970,104 to Radwanski in view of US Pub. No. 2002/0115370 to Palacio, US Pub. No. 2008/0261476 to Strandqvist, and USPN 4,902,564 to Israel.
Regarding claims 1, 5-11, 21, 22, and 24, Radwanski teaches a method for forming a nonwoven material suitable for use as a wipe (Radwanski, Abstract, column 5 lines 59-66, column 8 lines 56-66), utilizing hydraulic entanglement to spot-entangle-bond unbonded nonwoven material (Id., column 5 lines 35-58).  Radwanski teaches that the nonwoven material may comprise a coform of meltblown fibers and further fibrous material (e.g. pulp fibers, and/or staple fibers and/or meltblown fibers) (Id., column 5 line 67 to column 6 line 33).  Radwanski teaches that exemplary meltblown fibers include polyester or polyolefin materials such as polypropylene (Id., column 9 line 59 to column 10 line 6).  
Radwanski teaches that as shown in Figure 1, which can represent a single fibrous web (Radwanski, column 12 lines 57-62), a web is passed into contact with a rotatable perforated drum 18 having water jet manifolds therein, wherein water from the water jet manifolds is caused to pass through the openings in the perforated drum and provide the high pressure water jets to cause entanglement (Id., column 11 line 42 to column 12 line 12).  Radwanski teaches that after passing by perforated drum 18, the web, spot-bonded by hydraulic entangling from one side, can have the other side thereof passed in contact with a second rotatable perforated drum 32 (Id., column 12 lines 21-45).  Radwanski teaches that as the laminate passes along the periphery of the second rotatable perforated drum 32, it is subjected to high pressure water jets from water jet manifolds, so as to provide hydraulically entangled spot-bonds, preferably from the side of the web opposite the side spot-entangle-bonded adjacent the first drum (Id.).  As shown in at least Fig. 1, hydroentangling from a first side and an opposite side occurs while the web is traveling in a curvilinear path (see additionally Id., at column 11 line 42 to column 12 line 62).  Radwanski teaches that after the last spot-entangle-bonding treatment, the web can be passed through a dryer (Id., column 12 lines 46-53).
Radwanski does not appear to teach that the initial web is formed from an aqueous suspension of fibers and hydroentangled as claimed, and that the web has the claimed amount of cellulosic fibers and synthetic fibers, and the length of each of the fibers, and that the dried web has the claimed properties. 
Regarding the claimed initial web and hydroentangling, Palacio teaches hydroentangled nonwoven composite structures containing recycled synthetic fibrous materials and pulp fibers, which is suitable for use as a wiper or an absorbent material (Palacio, Abstract, paragraphs 0012, 0015).  Palacio teaches that a dilute suspension of recycled fibers including pulp fibers and other types of fibers, may contain from about 0.01 to about 1.5 percent by weight fibers suspended in water, wherein water is removed from the suspension of fibers to form a uniform layer (Id., paragraphs 0081, 0082).  Palacio teaches that hydraulic entangling may take place while the layer of recycled synthetic fibers is highly saturated with water, such as containing up to about 90 percent by weight of water just before hydroentangling, although alternatively, the layer may have little or no liquid present (Id., paragraph 0096).  Palacio teaches that hydraulic entangling a wet-laid including pulp fibers is particularly desirable because the fibers can be integrated without interfering with paper bonding since the pulp fibers are maintained in a hydrated state (Id.).
Additionally, Strandqvist teaches a method of producing a nonwoven material for use as an absorbent wiping material produced by hydroentangling of a substrate web including at least one layer of fibers selected from amongst, synthetic fibers, regenerated fibers and natural fibers (Strandqvist, Abstract).  Strandqvist teaches that the natural fibers and staple fibers are suspended in a conventional way, either together or individually, and are then mixed and wet-laid (Id., paragraph 0034). Strandqvist teaches that bonding can take place in a pre-hydroentangling stage preceding the hydroentangling of the invention, as the substrate web must hold together sufficiently well to enable it to be moved to the hydroentangling stage on a carrier device (Id., paragraphs 0032, 0033).  As shown in Fig. 3, pre-hydroentangling in stage 107 occurs as the web is traveling in a horizontal path prior to hydroentangling on the carrier device 109, wherein the web is then traveling on a curvilinear path (see additionally Id., at paragraphs 0026-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of Radwanski, wherein the initial web is formed from an aqueous suspension of natural and staple fibers which contains about 90% of water by weight to maintain the fibers in a hydrated state and pre-hydroentangled while the web is traveling horizontally, as taught by Palacio and Strandqvist, motivated by the desire of forming a conventional wipe comprising a nonwoven web formed by a process known in the art as being predictably suitable for hydroentangled wipes which sufficiently holds the web together to enable further entangling without interfering with paper bonding.
Regarding the wiping product not containing any continuous filaments, Radwanski teaches spot-entangling a nonwoven fibrous web, wherein the nonwoven fibrous web is an admixture of meltblown fibers and at least one of pulp fibers, staple fibers, additional meltblown fibers and continuous filaments (Radwanski, claim 3).  Additionally, neither Palacio nor Strandqvist appear to require continuous filaments in order to pre-hydroentangle the web. Note that Strandqvist teaches the substrate web including meltblown and staple fibers (Strandqvist, paragraph 0023), as the synthetic fibers may be staple fibers or continuous filaments, and the hydroentangling of fibers can be performed with both staple fibers and continuous filaments (Id., paragraphs 0061, 0067). Additionally, Radwanski establishes that continuous filaments are not necessary to hydroentangle a web, and that continuous filaments and meltblown filaments and pulp fibers in combination with meltblown filaments are each capable of being hydroentangled.  Therefore, continuous filaments are not required by the processes set forth in the prior art.
Regarding the claimed amount and lengths of fibers, Strandqvist teaches that the natural fiber include pulp fibers having a length of less than 10 mm (Strandqvist, paragraphs 0022, 0066), and that the synthetic fibers are selected from polyolefin, polyester and polyamide fibers and mixtures thereof, and may be staple fibers having a length of at least 3 mm and preferably not exceeding 50 mm (Id., paragraphs 0059-0064). Strandqvist teaches that the fibers can also include regenerated fibers such as rayon or viscose (Id., paragraph 0060).  Strandqvist teaches that one embodiment can contain 20-80% by weight of fluff pulp or viscose fibers and 80-20% by weight of synthetic fibers (Id., paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the natural and staple fibers are present in weight amounts and comprise lengths, such as within the claimed ranges, as taught by Strandqvist, motivated by the desire of forming a conventional wipe comprising fiber amounts and properties known in the art as being predictably suitable for hydroentangled wipes.
Regarding the claimed properties of the dried web, Israel teaches a similar strong, highly absorbent nonwoven fabric consisting of wood pulp and textile fibers free from added binders, prepared by forming a wet-laid web of a blend of fibers containing 50 to 75 weight percent wood pulp and 25 to 50 weight percent synthetic fibers, and subjecting the web to hydroentanglement, for use in medical and surgical applications including wipes and the like (Israel, Abstract).  Israel teaches that the wet laid web is hydroentangled to produce a hard finished nonwoven, having an exemplary MD grab tensile (lb) of 19 and a CD grab tensile (lb) of 19, with a bulk density of 8.3 cc/g (Id., Table I).  Israel teaches that the resulting nonwoven fabric provides superior absorption capacity while being approximately 50% lighter in basis weight (Id., column 5 line 25 to column 6 line 7).
Israel teaches a substantially similar fabric having a substantially similar composition as the prior art, which is similarly hydroentangled.  Based on the teachings of Israel, it is reasonable for one of ordinary skill to form the invention of the prior art combination having the properties set forth in Israel, as Israel establishes the suitability of such properties for use as a wipe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the resulting fabric has a bulk density and MD and CD grab tensile, such as within the claimed ranges, as taught by Israel, motivated by the desire of forming a conventional wipe comprising properties known in the art as being predictably suitable for hydroentangled wipes, based on the desired properties of the wipes.
Regarding claims 8-10, Radwanski teaches the use of pulp fibers but does not appear to teach the use of regenerated cellulosic fibers such as rayon fibers.  However, as set forth above, Strandqvist teaches a similar absorbent wiping material produced by hydroentangling of a substrate web including at least one layer of fibers selected from amongst, synthetic fibers, regenerated fibers and natural fibers.  Strandqvist teaches that the fibers can also include regenerated fibers such as rayon or viscose.  Strandqvist teaches that one embodiment can contain 20-80% by weight of fluff pulp or viscose fibers and 80-20% by weight of synthetic fibers.  Since Strandqvist teaches that the embodiment can comprise pulp or viscose fibers, which are regenerated cellulose fibers, Strandqvist establishes that the fibers are functionally equivalent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of Radwanski, and substituting the pulp fibers with rayon fibers, as taught by Strandqvist, motivated by the desire of forming a conventional wipe comprising fibers known in the art as being functionally equivalent and predictably suitable for forming hydroentangled wipes.
Regarding claims 21, 22 and 24, Radwanski does not appear to teach the claimed water and oil capacity and basis weight.  However, Palacio teaches hydroentangled nonwoven composite structures containing recycled synthetic fibrous materials and pulp fibers, which is suitable for use as a wiper or an absorbent material.  Palacio teaches that the wiper may have a basis weight between about 25 to about 150 gsm, a water capacity greater than about 450 percent, and an oil capacity greater than about 250 percent (Palacio, paragraph 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the resulting fabric has a basis weight and water and oil absorbent capacities, such as within the claimed ranges, as taught by Palacio, motivated by the desire of forming a conventional wipe comprising properties known in the art as being predictably suitable for hydroentangled wipes, based on the desired properties of the wipes.

Claims 4, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Palacio, Strandqvist and Israel, as applied to claims 1, 5-11, 21, 22, and 24, and further in view of US Pub. No. 2004/0121158 to Shannon.
Regarding claims 4, 12 and 23, the prior art combination teaches that the suspension is a dilute suspension of fibers and water (Palacio, paragraphs 0081, 0082). The prior art combination does not appear to teach the claimed softening agent, included in the aqueous suspension as claimed.  However, Shannon teaches a similar method for producing a wiping product comprising hydroentangled pulp fibers and thermoplastic polymeric fibers such as polyolefins and polyesters (Shannon, Abstract, paragraphs 0064-0066, 0098).  Shannon teaches that softening agents can be incorporated with the fibers before, during or after formation of the aqueous suspension of fibers (Id., paragraph 0087). Shannon teaches that softening agents can be used to enhance the softness of the product, wherein suitable agents include quaternary ammonium salts (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, and adding a softening agent such as a quaternary ammonium salt to the suspension of fibers and water, as taught by Shannon, motivated by the desire of forming a conventional wipe having predictably enhanced softness suitable for wipes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Palacio, Strandqvist and Israel, as applied to claims 1, 5-11, 21, 22, and 24, and further in view of USPN 5,899,447 to Muckenfuhs,
Regarding claim 13, although the prior art combination establishes forming wipes, the prior art combination does not appear to teach the claimed steps directed to placing stack in a dispenser as claimed.  However, Muckenfuhs teaches forming a stack of interleaves, partially overlapping discrete sheets suitable for a pop-up dispenser, wherein a plurality of sheets are cut, folded and stacked as a block of interleaved, partially overlapping sheets (Muckenfuhs, Abstract).  Muckenfuhs teaches that the sheets may be dry sheets (Id., column 3 line 64 to column 4 line 19).  Muckenfuhs teaches that the sheets may be formed of any commonly-used tissue-type paper or any other flexible sheet-like material deemed suitable for use in such a pop-up dispensing system (Id., column 5 lines 44-59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the wipes are cut, interleaved and stacked into a dispenser, as taught by Muckenfuhs, motivated by the desire of forming a conventional wipe which can be packaged in a known, predictably advantageous and suitable manner for dispensing such wipes, to the convenience of the user.

Response to Arguments
Applicants’ arguments filed October 27, 2022, have been fully considered but they are not persuasive. Applicants argue that Palacio specifically teaches hydroentangling a matrix of substantially continuous filaments with a fibrous material, contrary to the pending claims that specifically exclude continuous filaments.  Therefore, Applicants argue that Palacio does not teach hydroentangling of an aqueous suspension on a horizontal surface that does not include a supporting layer of continuous filaments.  Additionally, Applicants argue that Strandqvist teaches hydraulically entangling a material including both a layer of continuous filaments and fibers.  Therefore, Applicants argue that one of skill in the art would recognize that removal of the continuous filaments could significantly reduce the strength of the resulting material.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  As set forth above, Radwanski teaches spot-entangling a nonwoven fibrous web wherein the nonwoven fibrous web is an admixture of meltblown fibers and at least one of pulp fibers, staple fibers, additional meltblown fibers and continuous filaments (Radwanski, claim 3).  Palacio and Strandqvist are only relied on to show the benefits of further including a preliminary hydroentangling step to predictably hold the web together to enable further entangling without interfering with paper bonding.
Additionally, neither Palacio nor Strandqvist appear to require continuous filaments in order to pre-hydroentangle the web. Strandqvist teaches the substrate web including meltblown and staple fibers (Strandqvist, paragraph 0023), as the synthetic fibers may be staple fibers or continuous filaments, and the hydroentangling of fibers can be performed with both staple fibers and continuous filaments (Id., paragraphs 0061, 0067). Additionally, Radwanski establishes that continuous filaments are not necessary to hydroentangle a web, and that continuous filaments and meltblown filaments and pulp fibers in combination with meltblown filaments are each capable of being hydroentangled.  Therefore, the inclusion of continuous filaments are not required by the prior art in a pre-hydroentangling step.
Additionally, regarding the removal of continuous filaments significantly reducing the strength of the resulting material, Applicants do not provide evidence of such a conclusion.  However, Strandqvist, which establishes hydroentangling staple fibers or continuous filaments, teaches that the use of hydroentangling generally produced a structure with good strength characteristics (Strandqvist, paragraph 0041).  Additionally, Palacio teaches that longer fibers may have advantages in providing strength and shorter fibers may have advantages in providing other useful characteristics, such as absorbency, hand, drape, and/or bulk (Palacio, paragraph 0063).  Longer fibers are not necessarily continuous filaments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER Y CHOI/Primary Examiner, Art Unit 1786